IN THE SUPREME COURT OF TEXAS

                                 No. 11-0276

               IN RE FIRST TEXAS BHC, INC. AND SOUTHWEST BANK

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for  temporary  relief,  filed  April
15, 2011,  is  granted.   The  trial  court  Fee  Advancement  Orders  dated
December 14, 2010 and March 30, 2011, in  Cause  No.  236-238706-09,  styled
First Texas BHC, Inc. and Southwest Bank  v.  John  S.  Shivers,  Sr.,  Bret
Bentley, Jackson L. Gregory, Theresa  Vargas,  Larry  Kilgore,  Zana  Davis,
Marjorie Clark, Marjorie Clark, as Trustee of The  O.T.  Clark,  Jr.  Trust,
Angela M. Currie, E. Fred Currie, James E. Dubose, James S.  Dubose,  Gwynne
Keyland, S.O. "Bill" Ryan, Larry Kilgore, as Special Co-Trustee of The  John
S. Shivers, Sr. Family Trust, and Karl E. Wallace,  in  the  236th  District
Court of Tarrant County, Texas, are stayed pending  further  order  of  this
Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before 3:00 p.m. May 2, 2011.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this April 22, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk